EXHIBIT 10.36

AMENDMENT NO. 1

AMENDMENT NO. 1, dated as of March 16, 2008 (this “Amendment”) to the Revolving
Credit Agreement, dated as of October 24, 2006 (the “Credit Agreement”), among
The PMI Group, Inc., a Delaware corporation (the “Borrower”), the lenders
referred to therein (the “Lenders”) and Bank of America, N.A., as Administrative
Agent (in such capacity, together with any successor in such capacity, the
“Administrative Agent”).

INTRODUCTORY STATEMENTS

All capitalized terms not otherwise defined in this Amendment are used herein as
defined in the Credit Agreement.

The Borrower has requested that the Lenders agree to amend the Credit Agreement
as hereinafter set forth.

Subject to the terms and conditions hereof, the Lenders signatory to this
Amendment are willing to agree to such amendment, but only upon the terms and
conditions set forth herein.

In consideration of the mutual agreements contained herein and other good and
valuable consideration the receipt of which is hereby acknowledged, the parties
hereto hereby agree as follows:

SECTION 1. Amendments to the Credit Agreement.

(A) The definition of “Adjusted Consolidated Net Worth” appearing in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“‘Adjusted Consolidated Net Worth’ means Consolidated Net Worth, as adjusted to
exclude (i) to the extent included in the calculation of Consolidated Net Worth,
the net mark-to-market unrealized losses and gains on all Swap Contracts entered
into by Ram Re Company, FGIC Company or PMI Europe and (ii) in connection with
the sale of PMI Australia, PMI Guaranty Co., CMG Company or PMI Europe, in each
instance, the amount of the loss determined in accordance with GAAP realized in
connection with such sale, provided that the amount of such loss excluded in
determining Adjusted Consolidated Net Worth shall not exceed 20% of the book
value of the sold entity immediately prior to the recognition of such loss.”

(B) The definition of “Aggregate Commitment” appearing in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“‘Aggregate Commitment’ means the Commitment of all the Lenders. As of the
Amendment No. 1 Effective Date, the Aggregate Commitment is $300,000,000, which
amount is subject to reduction in accordance with Section 2.04.”

(C) The definition of “Applicable Facility Fee Rate” appearing in Section 1.01
of the Credit Agreement is hereby amended and restated in its entirety to read
as follows:

“‘Applicable Facility Fee Rate’ means, from time to time, the percentages per
annum based upon the Debt Rating set forth below:



--------------------------------------------------------------------------------

Pricing
Level   

Debt Rating - S&P/Moody’s

   Applicable Facility
Fee Rate   1   

A-/A3 or higher

   0.25 % 2   

BBB+/Baa1 and BBB/Baa2

   0.35 % 3   

Below BBB/Baa2

   0.50 %

In the event that the Borrower receives Debt Ratings from S&P and Moody’s that
are not equivalent, the Applicable Facility Fee Rate shall be determined based
on the lower of the two Debt Ratings. On the Amendment No. 1 Effective Date, the
Applicable Facility Fee Rate shall be based upon the Debt Rating corresponding
to Pricing Level 1. Thereafter, each change in the Applicable Facility Fee Rate
shall be effective on the effective date of a publicly announced change in the
Debt Rating.”

(D) The definition of “Applicable Margin” appearing in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“‘Applicable Margin’ means, from time to time, the percentages per annum based
upon the Debt Rating set forth below:

 

Pricing
Level   

Debt Rating - S&P/Moody’s

   Applicable
Margin for
Base
Rate Loans     Applicable
Margin for
Eurodollar
Rate Loans   1   

A-/A3 or higher

   1.00 %   2.00 % 2   

BBB+/Baa1 and BBB/Baa2

   1.40 %   2.40 % 3   

Below BBB/Baa2

   1.75 %   2.75 %

In the event that the Borrower receives Debt Ratings from S&P and Moody’s that
are not equivalent, the Applicable Margin shall be determined based on the lower
of the two Debt Ratings. On the Amendment No. 1 Effective Date, the Applicable
Margin shall be based upon the Debt Rating corresponding to Pricing Level 1.
Thereafter, each change in the Applicable Margin shall be effective on the
effective date of a publicly announced change in the Debt Rating.”

(E) The definition of “Increase Effective Date” appearing in Section 1.01 of the
Credit Agreement is hereby deleted in its entirety.

(F) The definition of “Indebtedness” appearing in Section 1.01 of the Credit
Agreement is hereby amended by deleting the parenthetical “(other than Swap
Contracts that are designated by such Person as hedges in accordance with GAAP)”
appearing in clause (c) thereof.

(G) The definition of “Insurance Subsidiary” appearing in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

2



--------------------------------------------------------------------------------

“‘Insurance Subsidiary’ means any Subsidiary of the Borrower that is regulated
as an insurer or insurance company by any Governmental Authority.”

(H) The definition of “Lien” appearing in Section 1.01 of the Credit Agreement
is hereby amended by deleting the proviso appearing therein and replacing it
with the following:

“provided, however, that “Lien” shall not include (a) any reserve established in
respect of insurance obligations on the books of the Borrower or any of its
Subsidiaries (provided that such reserve shall not create any preferential claim
or priority on any asset of such Person), (b) any reserve established in respect
of any Swap Contract that is designated as a hedge in accordance with GAAP on
the books of the Borrower or any of its Subsidiaries (provided that such reserve
shall not create any preferential claim or priority on any asset of such
Person), (c) any preferential claim or priority on any asset of any insurance
company Subsidiary granted or established under applicable insurance laws and
(d) liens that may be created or deemed to exist pursuant to an ISDA credit
support annex entered into as credit support for any Swap Contract permitted
under the terms of this Agreement.”

(I) The definition of “Loan Documents” appearing in Section 1.01 of the Credit
Agreement is hereby amended by adding the words “and each Security Document” at
the end thereof immediately before the period.

(J) The definition of “Loan Notice” appearing in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

“‘Loan Notice’ means a written notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other or (c) a continuation of Eurodollar Rate Loans,
pursuant to Subsection 2.02(a), which shall be in substantially the form of
Exhibit A.”

(K) The definition of “Obligations” appearing in Section 1.01 of the Credit
Agreement is hereby amended by (i) adding “(a)” immediately following the word
“means” in the first line thereof and (ii) by deleting the “.” at the end of
such definition and replacing it with the following:

“and (b) all debts, liabilities and obligations now or hereafter arising from or
in connection with Bank Products.”

(L) The following definitions are hereby added to Section 1.01 of the Credit
Agreement in the correct alphabetical order:

‘ACH Transactions’ means any cash management or related services including the
automatic clearing house transfer of funds by any Lender or any Affiliate of any
Lender for the account of the Borrower or any of its Affiliates pursuant to
agreement or overdrafts.

‘Additional Collateral Delivery Date’ means the date on which the Administrative
Agent has received a fully executed copy of (i) the Bank Facility Pledge
Agreement, together with the original certificates representing or evidencing
the Capital Stock of each of the Additional Pledged Entities owned by the
Borrower, accompanied by stock powers (in form and substance satisfactory to the
Administrative Agent and the Required Lenders in their sole and absolute
discretion) duly executed in blank and (ii) the written opinions of Sullivan &
Cromwell LLP, and internal and/or local counsel to the Borrower, as

 

3



--------------------------------------------------------------------------------

applicable, in each case addressed to the Administrative Agent, the L/C Issuer
and the Lenders, which opinions shall be in form and substance satisfactory to
the Administrative Agent and the Required Lenders in their sole and absolute
discretion.

‘Additional Pledged Entities’ means, collectively, the following Subsidiaries of
the Borrower: (i) PMI Insurance Co., (ii) PMI Reinsurance Co., (iii) Residential
Insurance Co. and (iv) PMI Mortgage Guaranty Co.

‘Amendment No. 1’ means Amendment No. 1, dated as of March 16, 2008, to this
Agreement.

‘Amendment No. 1 Effective Date’ has the meaning specified in Section 5 of
Amendment No. 1.

‘Bank Facility Pledge Agreement’ means a pledge agreement, in form and substance
satisfactory to the Administrative Agent and the Required Lenders in their sole
and absolute discretion, to be entered into between the Borrower and the
Administrative Agent, pursuant to which the Borrower will grant in favor of the
Administrative Agent (for the benefit of the Bank Facility Secured Parties) a
first priority Lien in all of its rights, title and interest in and to the
Capital Stock of each of the Additional Pledged Entities and related collateral
described therein, as such agreement may be amended, amended and restated,
supplemented or otherwise modified, renewed or replaced from time to time.

‘Bank Facility Secured Parties’ means, collectively, the Administrative Agent,
each of the Lenders and any Affiliate of a Lender that enters into or provides
Bank Products to the Borrower.

‘Bank Products’ means any one or more of the following types of services or
facilities extended to the Borrower or any of its Affiliates by any Lender or
any Affiliate of any Lender: (i) credit cards; (ii) ACH Transactions; and
(iii) cash management, including controlled disbursement services and any bank
account maintained by the Borrower or any of its Affiliates with any Lender.

‘Capital Stock’ means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests, limited liability company
interests or other equity interests, and any and all warrants, rights or options
to purchase or other arrangements or rights to acquire any of the foregoing.

‘Collateral’ means any and all “Collateral” as defined in any applicable
Security Document, and all other property of whatever kind and nature pledged as
collateral under any Security Document.

‘Collateral Agency Agreement’ means a collateral agency agreement, in form and
substance satisfactory to the Administrative Agent and the Required Lenders in
their sole and absolute discretion, to be entered into among the Collateral
Agent, the Administrative Agent, the Senior Notes Trustee and the Borrower that,
among other things, will provide for the appointment of the Collateral Agent and
set forth its rights and duties with respect thereto, as such agreement may be

 

4



--------------------------------------------------------------------------------

amended, amended and restated, supplemented or otherwise modified, renewed or
replaced from time to time.

‘Collateral Agent’ means any collateral agent for the Secured Parties.

‘Collateral Release Trigger’ means the occurrence of two (2) consecutive fiscal
quarters of the Borrower ending on or after June 30, 2008 in which the Operating
Income of each of the Borrower and PMI Insurance for each such fiscal quarter is
greater than $0.

‘Derivatives Use Plan’ means the Derivatives Use Plan as in effect on the
Amendment No. 1 Effective Date and attached as Schedule 1.01C hereto, as the
same may be amended from time to time with the approval of the board of
directors of the Borrower.

‘European Subsidiary’ means, with respect to any Person, any direct or indirect
Subsidiary of such Person formed or having its principal place of business in
any country in Europe.

‘Forecasts’ has the meaning given to such term in Section 6.01(e).

‘Foreign Subsidiary’ means, with respect to any Person, any direct or indirect
Subsidiary of such Person which is organized under the laws of a jurisdiction
other than the United States, any State thereof or the District of Columbia.

‘GSE Authorized’ has the meaning specified in Section 4.02(d).

‘Hybrid Securities’ means, at any time, trust preferred securities, deferrable
interest subordinated debt securities, perpetual debt securities, mandatory
convertible debt or other hybrid securities issued by the Borrower that (i) are
accorded equity treatment by S&P and (ii) by their terms (or by the terms of any
security into which they are convertible for or which they are exchangeable) or
upon the happening of any event or otherwise, do not mature or are not
mandatorily redeemable or are not subject to any mandatory repurchase
requirement, at any time on or prior to the date which is six months after the
Maturity Date, unless such repayment, repurchase or redemption may be satisfied
through the issuance or delivery of Capital Stock or other Hybrid Securities.

‘Initial Forecasts’ has the meaning specified in Section 2(F) of Amendment
No. 1.

‘Investment’ has the meaning specified in Section 7.07.

‘Net Debt Proceeds’ means, with respect to any incurrence, sale or issuance
after the Amendment No. 1 Effective Date by the Borrower or any of its
Subsidiaries (excluding any Insurance Subsidiary) of any Indebtedness of the
type described in clause (a) of the definition of Indebtedness, (a) the gross
cash proceeds actually received by the Borrower or such Subsidiary from such
incurrence, sale or issuance, minus (b) all reasonable and customary
commissions, fees, costs and other expenses actually incurred in connection with
such incurrence, sale or issuance which have not been paid to Affiliates of the
Borrower in connection therewith, and minus (c) the amount of such proceeds
received by the Borrower

 

5



--------------------------------------------------------------------------------

from a Subsidiary, or received by a Subsidiary from another Subsidiary or the
Borrower.

‘Net Equity Proceeds’ means, with respect to any sale or issuance after the
Amendment No. 1 Effective Date by the Borrower or any of its Subsidiaries
(excluding any Insurance Subsidiary) to any Person of any of its Capital Stock
or the exercise by any Person of any warrants or options in respect of Capital
Stock of the Borrower or any of its Subsidiaries (excluding any Insurance
Subsidiaries), excluding options and equity grants made pursuant to the
Borrower’s Employee Stock Purchase Plan and any other comparable employee
benefit plan, and options and equity grants made to employees, officers and
directors, (a) the gross cash proceeds received by the Borrower or such
Subsidiary from such sale, exercise or issuance, minus (b) all reasonable and
customary commissions, fees, costs and other expenses actually incurred in
connection with such sale, exercise or issuance which have not been paid to
Affiliates of the Borrower in connection therewith, and minus (c) the amount of
such proceeds received by the Borrower from a Subsidiary, or received by a
Subsidiary from another Subsidiary or the Borrower.

‘Operating Income’ means, with respect to the Borrower and its consolidated
Subsidiaries for any fiscal quarter, the difference between (i) the sum of
(A) Premiums Earned during such fiscal quarter, plus (B) Net Investment Income
during such fiscal quarter, minus (ii) the sum of (A) Losses & Loss Adjustment
Expenses during such fiscal quarter, plus (B) Amortization of Deferred Policy
Acquisition Costs during such fiscal quarter, plus (C) Other Underwriting and
Operating Expenses during such fiscal quarter, plus (D) Interest Expense during
such fiscal quarter. For purposes of this definition, with respect to each
fiscal quarter of the Borrower and its Subsidiaries, “Premiums Earned”, “Net
Investment Income”, “Losses & Loss Adjustment Expenses”, “Amortization of
Deferred Policy Acquisition Costs”, “Other Underwriting and Operating Expenses”
and “Interest Expense” shall be the amount of such items reflected on a
consolidated income statement of the Borrower and its Subsidiaries as of the
last day of such fiscal quarter prepared in accordance with GAAP.

‘Permitted Acquisitions’ means an acquisition by the Borrower or any Material
Subsidiary, whether by purchase, merger or otherwise, of all of the Capital
Stock of, or all or substantially all of the assets of, or a business line,
unit, office or division of, any Person, provided that no such acquisition shall
constitute a Permitted Acquisition unless it satisfies each of the following
conditions:

(a) immediately prior to such acquisition, and after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing or would
result therefrom; and

(b) the sum of all amounts paid in connection with such acquisition, together
with all amounts paid in connection with all other Permitted Acquisitions
consummated during the same fiscal year of the Borrower in which such
acquisition is being consummated, shall not exceed $1,000,000 in the aggregate.

‘Permitted Investments’ means without duplication:

 

6



--------------------------------------------------------------------------------

(a) marketable direct obligations issued by, or unconditionally guaranteed by,
the United States Government or any member state of the European Union (as it
exists on the date hereof) or issued by any agency or instrumentality thereof
and backed by the full faith and credit of the United States or such member
state of the European Union, in each case maturing within one year from the date
of acquisition thereof;

(b) marketable direct obligations issued by any State of the United States or
any political subdivision of any such State or any public instrumentality
thereof maturing within one year from the date of acquisition thereof and, at
the time of acquisition, having a rating of equal to at least the second highest
rating from S&P or Moody’s;

(c) commercial paper maturing no more than one year from the date of creation
thereof and, at the time of acquisition, having a rating of equal to at least
the second highest rating from S&P or Moody’s;

(d) demand deposit accounts, time deposits, demand deposits, domestic or
Eurodollar certificates of deposit, Eurodollar time deposits, time deposit
accounts, term deposit accounts or bankers’ acceptances maturing within one year
from the date of acquisition thereof or overnight bank deposits, in each case,
issued by any bank organized under the laws of any member state of the European
Union (as it exists on the date hereof), the United States or any State of the
United States or the District of Columbia or any foreign branch of any such bank
or any branch of a foreign bank located in the United States or any member state
of the European Union (as it exists on the date hereof) having at the date of
acquisition thereof combined capital and surplus of not less than
$500.0 million;

(e) repurchase obligations with a term of not more than 90 days for underlying
securities of the types described in clause (a) above entered into with any bank
meeting the qualifications specified in clause (d) above;

(f) Investments in money market or mutual funds which invest substantially all
their assets in either (x) securities of the types described in clauses (a)
through (e) above or (y) Securities which constitute “Eligible Securities” (as
defined in Rule 2a-7(a) promulgated under the Investment Company Act of 1940, as
such rule is in effect on the date hereof); and

(g) in the case of any Foreign Subsidiary of the Borrower or Foreign Subsidiary
of PMI Mortgage Investment Co., (x) marketable direct obligations issued by, or
unconditionally guaranteed by, the sovereign nation in which such Foreign
Subsidiary is organized and is conducting business, or issued by any agency
thereof and backed by the full faith and credit of such sovereign nation, and in
each case maturing within one year from the date of acquisition thereof; and
(y) demand deposit accounts, time deposits, demand deposits, domestic or
Eurodollar certificates of deposit, Eurodollar time deposits, time deposit
accounts, term deposit accounts or bankers’ acceptances maturing within one year
from the date of acquisition thereof issued by any bank organized under the laws
of the sovereign nation in which such Foreign Subsidiary is organized and is
conducting business, and having at the date of acquisition thereof combined
capital and surplus of not less than U.S.$1,000,000,000.

 

7



--------------------------------------------------------------------------------

‘Permitted Liens’ shall have the meaning assigned to such term in Section 7.01.

‘PMI Australia’ means PMI Mortgage Insurance Ltd.

‘PMI Europe’ means PMI Europe Holdings Limited and any of its subsidiaries.

‘PMI Insurance’ means PMI Mortgage Insurance Co.

‘Primary Regulator’ shall have the meaning assigned to such term in
Section 6.03(e).

‘Restricted Payment’ means with respect to any Person (a) any direct or indirect
dividend or other distribution on account of any Capital Stock of the Borrower
or any of its Subsidiaries, except a dividend or distribution payable solely in
shares of that class of Capital Stock or any junior class of stock to the
holders of that class of Capital Stock and (b) redemption, retirement or sinking
fund or similar payment, purchase or other acquisition, cancellation or
termination of any Capital Stock of the Borrower or any of its Subsidiaries.

‘Secured Parties’ shall have the meaning given to such term in the Collateral
Agency Agreement.

‘Securities’ has the meaning ascribed to such term in the UCC.

‘Security Documents’ means, collectively, the Bank Facility Pledge Agreement,
the Shared Collateral Pledge Agreement, the Collateral Agency Agreement and any
other agreement pursuant to which the Administrative Agent (or the Collateral
Agent on behalf of the Secured Parties) has been granted a Lien to secure any or
all of the Obligations.

‘Senior Notes’ means, collectively, (i) the 6% Senior Notes due 2016 of the
Borrower issued under the Senior Notes Indenture, (ii) the 6.625% Senior Notes
due 2036 of the Borrower issued under the Senior Notes Indenture, (iii) the
5.568% Senior Notes due 2008 of the Borrower issued under the Senior Notes
Indenture, and (iv) any other series of notes issued by the Borrower under the
Senior Notes Indenture.

‘Senior Notes Indenture’ means the Indenture, dated as of November 3, 2003,
between the Borrower and the Senior Notes Trustee, pursuant to which the Senior
Notes were issued, as such agreement may be amended, supplemented or otherwise
modified from time to time in accordance with the terms thereof and hereof.

‘Senior Notes Trustee’ means The Bank of New York, as trustee under the Senior
Notes Indenture, together with any of its successors and assigns in such
capacity.

‘Senior Officer’ means, with respect to any Person, the chief executive officer,
president, chief financial officer or other senior financial officer of such
Person.

‘Shared Collateral Delivery Date’ means the date on which all of the following
have occurred: (a) the items described in clauses (a) and (b) of the definition
of

 

8



--------------------------------------------------------------------------------

“Shared Collateral Items” shall have become effective according to their terms
and the Administrative Agent shall have received written notice of such
effectiveness from the Collateral Agent, (b) the items described in clause
(c) of the definition of “Shared Collateral Items” shall have been received by
the Administrative Agent and (c) the items described in clause (d) of the
definition of “Shared Collateral Items” shall have been received by the
Collateral Agent and the Administrative Agent shall have received written notice
of receipt thereof from the Collateral Agent.

‘Shared Collateral Items’ means (a) the Shared Collateral Pledge Agreement,
which shall be in form and substance satisfactory to the Administrative Agent
and the Required Lenders in their sole and absolute discretion, (b) the
Collateral Agency Agreement and each of the documents required to be executed,
delivered or otherwise provided in connection therewith, which documents shall
be in form and substance satisfactory to the Administrative Agent and the
Required Lenders in their sole and absolute discretion, (c) the written opinions
of Sullivan & Cromwell LLP (or such other external counsel satisfactory to the
Administrative Agent and the Required Lenders), and internal and/or local
counsel to the Borrower, as applicable, in each case addressed to the
Administrative Agent, the L/C Issuer and the Lenders, which opinions shall be in
form and substance satisfactory to the Administrative Agent and the Required
Lenders in their sole and absolute discretion and (d) original certificates
representing or evidencing the Capital Stock of PMI Insurance owned by the
Borrower, accompanied by stock powers, in form and substance satisfactory to the
Administrative Agent and the Required Lenders in their sole and absolute
discretion, that are duly executed in blank.

‘Shared Collateral Pledge Agreement’ means a pledge agreement, in form and
substance satisfactory to the Administrative Agent and the Required Lenders in
their sole and absolute discretion, to be entered into between the Borrower and
the Collateral Agent, pursuant to which the Borrower will grant a first priority
Lien on all of its right, title and interest in and to the Capital Stock of PMI
Insurance and related collateral described therein in favor of the Collateral
Agent (for the benefit of the Secured Parties), as such agreement may be
amended, amended and restated, supplemented or otherwise modified, renewed or
replaced from time to time.

‘Total Capitalization’ means, as of any date of determination, without
duplication, the sum of (a) total shareholders’ equity plus (b) Total Debt, in
each case as reflected on the consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as of the most recently completed fiscal quarter
prepared in accordance with GAAP and as provided in Section 7.06.

‘Total Debt’ means, as of any date of determination, the aggregate amount of all
Indebtedness of the Borrower and its Subsidiaries that would be reflected as
such on a consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as of the most recently completed fiscal quarter prepared in
accordance with GAAP and as provided in Section 7.06.

 

9



--------------------------------------------------------------------------------

‘Total Debt to Total Capitalization Percentage’ means, as of any day, the ratio
(expressed as a percentage) of (i) Total Debt as of such day to (ii) Total
Capitalization as of such day.

‘UCC’ means the Uniform Commercial Code as in effect in the applicable state or
jurisdiction.

(M) Section 2.02(a) of the Credit Agreement is hereby amended by (i) amending
and restating the first sentence thereof to read as follows:

“Each Borrowing, each conversion of Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable delivery to the Administrative Agent of a written Loan Notice,
completed and signed by a Senior Officer of the Borrower.”

, (ii) deleting the third sentence thereof in its entirety and (iii) by deleting
the parenthetical “(whether telephonic or written)” appearing in the fourteenth
line thereof.

(N) Section 2.04 of the Credit Agreement is hereby amended by (i) adding “(a)”
at the beginning thereof before the words “The Borrower” in the first line and
(ii) adding the following new clauses (b) through (f) at the end thereof which
read as follows:

“(b) Upon the closing of the sale or other disposition by PMI Insurance (in one
or more transactions) of more than 50% (but less than all) of the Capital Stock
of PMI Australia, the Aggregate Commitment shall be permanently and irrevocably
reduced by $25,000,0000 (such reduction to be applied to the Commitments of the
Lenders in accordance with their Pro Rata Shares). If, after giving effect to
any such reduction, the Principal Debt would exceed the Aggregate Commitment,
the Borrower shall, on the date of such reduction, prepay the Principal Debt in
an amount equal to such excess.

(c) Upon the closing of the sale or other disposition by PMI Insurance (in one
or more transactions) of all of the Capital Stock of PMI Australia, the
Aggregate Commitment shall be permanently and irrevocably reduced (i) if the
Aggregate Commitment has already been reduced pursuant to Section 2.04(b), by
$25,000,000 or (ii) if the Aggregate Commitment has not been reduced pursuant to
Section 2.04(b), by $50,000,000 (such reduction to be applied to the Commitments
of the Lenders in accordance with their Pro Rata Shares). If, after giving
effect to any such reduction, the Principal Debt would exceed the Aggregate
Commitment, the Borrower shall, on the date of such reduction, prepay the
Principal Debt in an amount equal to such excess.

(d) Upon the closing of the sale or other disposition (in one or more
transactions) of all of the Capital Stock of PMI Guaranty Co., CMG Company or
PMI Europe, in each case, the Aggregate Commitments shall be permanently and
irrevocably reduced in connection with the sale of each such entity by
$50,000,000 (such reduction to be applied to the Commitments of the Lenders in
accordance with their Pro Rata Shares). If, after giving effect to any such
reduction, the Principal Debt would exceed the Aggregate Commitment, the
Borrower shall, on the date of such reduction, prepay the Principal Debt in an
amount equal to such excess.

(e) Upon the receipt of any Net Debt Proceeds or Net Equity Proceeds (without
duplication), the Aggregate Commitments shall be permanently and irrevocably
reduced

 

10



--------------------------------------------------------------------------------

by (x) 50% of the amount of such Net Debt Proceeds or Net Equity Proceeds, as
applicable, if the Aggregate Commitments are, immediately prior to such receipt
in an amount greater than $200,000,000 or (y) 33% of the amount of such Net Debt
Proceeds or Net Equity Proceeds, as applicable, if the Aggregate Commitments
are, immediately prior to such receipt, in an amount greater than $150,000,000
and less than or equal to $200,000,000; provided, that, in each case, each
reduction of the Aggregate Commitments shall be applied to the Commitments of
the Lenders in accordance with their Pro Rata Shares. If, after giving effect to
such reduction, the Principal Debt would exceed the Aggregate Commitment, the
Borrower shall, on the date of such reduction, prepay the Principal Debt in an
amount equal to such excess.

(f) The maximum aggregate amount by which the Aggregate Commitments are required
to be reduced pursuant to the foregoing clauses (b), (c), (d) and (e) shall be
$150,000,000.”

(O) Section 2.06(b) of the Credit Agreement is hereby amended by adding the
following sentence at the end thereof:

“In addition, if any Event of Default (other than an Event of Default resulting
solely from the failure of the Borrower to pay any amount when due under any
Loan Document) has occurred and is continuing and the Required Lenders in their
sole discretion so elect, then, while any such Event of Default is continuing,
all Obligations shall bear interest at a fluctuating interest rate per annum
equal to the Default Rate to the fullest extent permitted by applicable Laws.”

(P) Section 2.11 of the Credit Agreement is hereby amended by deleting the words
“in Subsection 2.12 or” appearing in the first line thereof.

(Q) Article II of the Credit Agreement is hereby amended by deleting
Section 2.12 in its entirety and inserting the words “Intentionally omitted.” in
lieu thereof.

(R) Section 2.13 of the Credit Agreement is hereby amended by adding the words
“for Eurodollar Rate Loans” after the words “Applicable Margin” in each place
such words appear therein.

(S) Section 4.02(a) of the Credit Agreement is hereby amended by adding the
words “appropriately completed and signed by a Senior Officer of the Borrower”
at the end thereof before the period.

(T) Section 4.02(b) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

“The representations and warranties of the Borrower contained in this Agreement
and in each of the other Loan Documents shall be true and correct in all
material respects on and as of the date of such Borrowing or L/C Credit
Extension, except (i) the representation and warranty set forth in
Section 5.05(b) of this Agreement, (ii) in the case of the representation and
warranty set forth in Section 5.06 of this Agreement, to the extent such
representation and warranty would not be true and correct solely as result of
any action, suit, proceeding, claim or dispute (A) brought by a shareholder of
the Borrower (either in its capacity as a shareholder or as part of a class or
derivative action) against the Borrower, (B) brought against the Borrower with
respect to its 401(k) plan or (C) brought against one or more FGIC Companies,
the Borrower in its capacity as a shareholder of, or

 

11



--------------------------------------------------------------------------------

related to its shareholdings in, FGIC Corporation or any of the officers and
directors of one or more FGIC Companies, so long as, in the case of each of
clauses (A), (B) and (C), there are no judgments or settlements against the
Borrower or any of its Subsidiaries that, individually or in the aggregate,
exceed or would exceed the Threshold Amount under Section 8.01(g) of this
Agreement or would constitute an Event of Default under Section 8.01(h) of this
Agreement and (iii) to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date.”

(U) Section 4.02 of the Credit Agreement is hereby amended by adding the
following new clauses at the end thereof:

“(d) PMI Insurance shall, on and as of the date of such Borrowing or L/C Credit
Extension, be a GSE Authorized mortgage insurer. For purposes of this
Section 4.02(d) only, GSE Authorized shall mean that (i) PMI Insurance meets
eligibility requirements for mortgage insurers established by Fannie Mae and
Freddie Mac as in effect from time to time and (ii) there do not exist any
limitations that were not in effect on the Amendment No. 1 Effective Date with
respect to the eligibility of mortgages insured by PMI Insurance for purchase by
Fannie Mae and Freddie Mac that would adversely affect (except in a manner that
is insubstantial) the ability of PMI Insurance to conduct its business as
conducted on the Amendment No. 1 Effective Date.

(e) The Shared Collateral Delivery Date shall have occurred.

(f) The Borrower shall have delivered to the Administrative Agent for
distribution to each Lender written calculations setting forth in reasonable
detail compliance with each of the financial covenants set forth in Section 7.06
of this Agreement as of the close of the most recently completed fiscal quarter
of the Borrower for which financial statements are required to be delivered in
accordance with Section 6.01 of this Agreement. Nothing in this Section 4.02(f)
or in the calculations of such financial covenants, including the calculations
required to be made in the Loan Notice, shall be construed to modify or limit
the condition required to be satisfied as set forth in Section 4.02(c) of this
Agreement or the representation required to be made in the Loan Notice, in each
case that, without qualification, no Default exists.”

(V) Section 6.01 of the Credit Agreement is hereby amended by (i) deleting the
word “and” appearing at the end of clause (c) thereof, (ii) deleting the “.” at
the end of clause (d) thereof and inserting “;” in lieu thereof and (iii) adding
the following new clauses at the end thereof:

“(e) not more than fifteen (15) days following the filing of each 10-Q and 10-K
by the Borrower with the SEC, deliver to the Administrative Agent for
distribution to each Lender consolidated balance sheet projections and
consolidated income statements projections for the Borrower and its consolidated
Subsidiaries (each set of projections, together with the Initial Forecasts,
being collectively referred to as the “Forecasts”) (i) as of the end of and for
such fiscal quarter and for each fiscal quarter ending thereafter through the
end of each such fiscal year of the Borrower and (ii) on an annual basis for the
next fiscal year of the Borrower (including in reasonable detail, the rationale
and assumptions used in determining such projected consolidated financial
statements), certified by a Senior Officer of the Borrower as having been
prepared in accordance with GAAP consistently applied and in good faith based on
assumptions that the Borrower believes to be reasonable as of the date of such
projected consolidated financial

 

12



--------------------------------------------------------------------------------

statements; provided, that upon the occurrence and during the continuance of an
Event of Default, such projected consolidated financial statements shall be
required to be delivered at such more frequent intervals as requested by the
Administrative Agent (but in no event more frequently than monthly);

(f) not more than fifteen (15) days following the filing of each 10-Q and 10-K
by the Borrower with the SEC, deliver to the Administrative Agent for
distribution to each Lender a monitoring report for the most recently completed
fiscal quarter of the Borrower in the form attached as Exhibit F hereto; and

(g) in the case of (i) the Forecasts delivered pursuant to Section 6.01(e)(i)
for each of the 2008 and 2009 fiscal years of the Borrower, such Forecasts shall
include, in comparative form, the figures derived from the most recent audited
annual financial statements delivered pursuant to Section 6.01(a) and (ii) the
Forecasts delivered pursuant to Section 6.01(e)(ii) for each fiscal quarter
ending during the 2008 and 2009 fiscal years of the Borrower, such Forecasts
shall include, in comparative form, the figures derived from the most recent
quarterly financial statements delivered pursuant to Section 6.01(b), in each
case certified by a Senior Officer of the Borrower.”

(W) Section 6.03 of the Credit Agreement is hereby amended by (i) adding the
parenthetical “(but in any event no later than 3 days after the occurrence of
any of the following)” immediately after the word “Promptly” appearing in the
first line thereof (ii) deleting the word “and” appearing at the end of
clause (b) thereof, (iii) deleting the “.” appearing at the end of clause (c)
thereof and inserting “;” in lieu thereof and (iv) adding the following new
clauses at the end thereof which read as follows:

“(d) of any change to the Derivatives Use Plan; and

(e) of the occurrence of any Material Insurance Subsidiary becoming subject to
any directive or agreement with the state regulator having primary jurisdiction
over such Material Insurance Subsidiary (the “Primary Regulator”) requiring such
Material Insurance Subsidiary to (i) provide more extensive reporting than that
required as of the Amendment No. 1 Effective Date, (ii) make its books and
records, premises and employees generally available to an observer or similar
representative appointed by such Material Insurance Subsidiary’s Primary
Regulator (in each case other than in connection with routine examinations and
routine requests for information) or (iii) restrict the manner in which such
Material Insurance Subsidiary conducts its business as of the Amendment No. 1
Effective Date, in each case other than routine directives applicable to such
Material Insurance Subsidiary and similarly regulated entities.”

(X) Section 7.01 of the Credit Agreement is hereby amended by (i) adding the
parenthetical “(collectively, the ‘Permitted Liens’)” immediately following the
word “following” appearing in the third line thereof, (ii) deleting the word
“and” appearing at the end of clause (m) thereof, (iii) deleting the amount
“$100,000,000” appearing in clause (n) thereof and inserting the amount
“$5,000,000” in lieu thereof, (iv) deleting the “.” appearing at the end of
clause (n) thereof and inserting “;” in lieu thereof and (v) adding the
following new clauses at the end thereof which read as follows:

“(o) Liens securing the Obligations; and

(p) Liens granted by the Borrower on the Capital Stock of PMI Insurance securing
its obligations under the Senior Notes (to the extent required under the Senior
Notes

 

13



--------------------------------------------------------------------------------

Indenture); provided, that such Liens (i) do not have a greater priority than
the Liens on such Capital Stock securing the Obligations and (ii) are subject to
the terms and conditions of the Collateral Agency Agreement and the Shared
Collateral Pledge Agreement.”

(Y) Section 7.03 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“7.03 Asset Dispositions. Except as otherwise permitted by Section 7.02, sell,
transfer, lease, contribute or otherwise convey, or grant options, warrants or
other rights with respect to any of its assets (including accounts receivable
and capital stock of any of its Material Subsidiaries), or enter into a
reinsurance contract that has the effect of selling, transferring or
contributing all or substantially all of the rights or benefits under its
insurance policies, to any Person who is not a wholly-owned Subsidiary (any of
the foregoing, an “Asset Disposition”); provided, that the Borrower and its
Material Subsidiaries may consummate Asset Dispositions (other than Assets
Dispositions of Collateral) (a) in the ordinary course of their business in an
aggregate amount not to exceed $10,000,000 over the term of this Agreement,
(b) of FGIC Company and Ram Re Company, (c) of Investments permitted pursuant to
Section 7.07 in the ordinary course of their business or (d) other than with
respect to a disposition of FGIC Company or Ram Re Company, to the extent such
Asset Disposition satisfies each of the following conditions: (A) the purchase
price shall be payable by the purchaser at the time of consummation of such
Asset Disposition and such purchase price shall not be less than the fair market
value (as determined in good faith by the Board of Directors of the Borrower) of
the assets subject to such Asset Disposition, (B) at least 80% of the aggregate
consideration payable by the purchaser in respect such Asset Disposition shall
be in cash and (C) the terms of such Asset Disposition shall otherwise be
arms-length in all respects; provided, further, however, that the Borrower and
its Material Subsidiaries shall not consummate any Asset Disposition under this
clause (d) prior to the Shared Collateral Delivery Date. For the avoidance of
doubt, this Section 7.03 shall not be applicable to an ISDA credit support annex
(or similar document) entered into as credit support for any Swap Contract
permitted under the terms of this Agreement.”

(Z) Section 7.06(a) of the Credit Agreement is hereby amended by deleting the
amount “$2,186,551,975” appearing therein and inserting the amount
“$1,505,000,000” in lieu thereof.

(AA) Section 7.06(b) of the Credit Agreement is hereby amended by deleting the
number “23.0” appearing therein and inserting the number “20.0” in lieu thereof.

(BB) Section 7.06 of the Credit Agreement is hereby amended by adding (i) a new
clause (c) at the end thereof which reads as follows:

“(c) Maximum Total Debt to Total Capitalization Percentage. Permit at any time
the Total Debt to Total Capitalization Percentage to be greater than 35%.”

and (ii) adding the following new paragraph at the end thereof which reads as
follows:

“For purposes of calculating Total Debt and Total Capitalization as of any date,
the issuance of Hybrid Securities will be accorded the same capital treatment as
given to such Hybrid Securities by S&P on such date; provided, however, that the
maximum amount of

 

14



--------------------------------------------------------------------------------

Hybrid Securities which may be excluded from Total Debt shall not exceed 15% of
Total Capitalization.”

(CC) Article VII of the Credit Agreement is hereby amended by adding the
following new sections at the end thereof:

“7.07 Investments, Loans, Advances, Guarantees and Acquisitions. Purchase, hold
or acquire any Capital Stock in or evidences of Indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment in, any other Person, or provide
other credit support for any Person or purchase or otherwise acquire (in one
transaction or a series of transactions) all or a substantial part of the assets
of any Person or all or substantially all of the assets of any Person comprising
a division or business unit of such Person (each of the foregoing, an
“Investment” and collectively, “Investments”), except:

(a) Permitted Investments;

(b) Investments existing on the Amendment No. 1 Effective Date (the “Existing
Investments”), and any Investments received in connection with any
recapitalization, merger, dividend or other similar transaction with respect to
any Existing Investment;

(c) Investments (i) by the Borrower, or any Material Subsidiary in (A) PMI
Insurance or any of its subsidiaries and, following the Additional Collateral
Delivery Date, each of the Additional Pledged Entities, and (B) any of the
Borrower’s other Subsidiaries (other than FGIC Company, Ram Re Company or PMI
Guaranty Co.) in an aggregate amount not to exceed, without duplication
(x) $5,000,000 in any fiscal year prior to the Additional Collateral Delivery
Date and (y) $10,000,000 over the remaining term of this Agreement on and after
the Additional Collateral Delivery Date and (ii) by any Material Subsidiary in
the Borrower;

(d) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and other disputes with, customers and
suppliers, in each case in the ordinary course of business;

(e) Investments in prepaid expenses, negotiable instruments held for collection
and lease, utility and workers compensation, performance and similar deposits
entered into as a result of the operations of the business, in each case in the
ordinary course of business;

(f) Investments and reinvestments in portfolio securities in the ordinary course
of business;

(g) sales or other transfers of portfolio assets among the Borrower and its
Subsidiaries in the ordinary course of business;

(h) Investments consisting of non-cash consideration received in connection with
an Asset Disposition permitted under Section 7.03;

(i) other Investments by the Borrower or any of its Material Subsidiaries not
otherwise permitted herein in an aggregate amount for the Borrower and its
Material Subsidiaries not to exceed $5,000,000 in the aggregate on any date;

(j) Investments under Swap Contracts permitted pursuant to Section 7.09;

 

15



--------------------------------------------------------------------------------

(k) receivables owing to the Borrower or any of its Material Subsidiaries in
connection with deferred premium obligations or endorsements for collection or
deposit, in each case created or acquired in the ordinary course of business and
payable or dischargeable in accordance with customary terms;

(l) Investments consisting of non-cash consideration received in connection with
an Asset Disposition permitted under Section 7.03;

(m) Investments consisting of, or made pursuant to, capital support or other
similar keep-well agreements, or Guarantees thereof, Guarantees by the Borrower
or any Material Subsidiary that constitute insurance contracts, or Guarantees of
insurance products written by, or the performance of, any Insurance Subsidiary
of the Borrower, in each case in the ordinary course of business consistent with
business practices in effect on the Amendment No. 1 Effective Date of the
Borrower and its Material Subsidiaries taken as a whole;

(n) Investments by a Material Insurance Subsidiary in all cases of the types and
in the amounts (i) that constitute “Admitted Assets” (or the substantive
equivalent thereof under the laws of the relevant jurisdiction) as determined by
such Material Insurance Subsidiary’s Primary Regulator and (ii) in the case of
jurisdictions outside the United States, assets that are permissible investments
for such Material Insurance Subsidiary pursuant to the regulatory regime
administered by the Primary Regulator; and

(o) Investments constituting Permitted Acquisitions.

7.08 Restricted Payments. Declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except (a) any Material Subsidiary of the Borrower may
declare and pay dividends or otherwise make any Restricted Payment to the
Borrower and ratably to any other holders of such Material Subsidiary’s Capital
Stock, (b) so long as no Default or Event of Default has occurred and is
continuing, the Borrower may declare and pay dividends to the holders of its
common Capital Stock in an amount not to exceed $0.05 per share of such common
Capital Stock in each fiscal year of the Borrower, excluding dividends declared
and paid prior to the Amendment No. 1 Effective Date; provided, that the
aggregate amount of dividends paid with respect to such common Capital Stock
shall not exceed $10,000,000 in any fiscal year of the Borrower, (c) the
Borrower may declare and pay dividends to the holders of its Hybrid Securities
and of any preferred stock, whether or not classified as a Hybrid Security if,
at the time of and after giving effect to such dividend, no Event of Default
under Section 8.01(a), (f) or (m) shall have occurred and be continuing, (d) so
long as no Default or Event of Default has occurred and is continuing, the
Borrower and any of its Material Subsidiaries may (i) repurchase Capital Stock
from officers, directors, managers, or employees of, or consultants to, the
Borrower or any of its Subsidiaries upon the termination of employment of such
officers, directors, managers, employees or consultants in an aggregate amount
not to exceed $500,000 in any fiscal year of the Borrower and (ii) make cash
payments in lieu of fractional shares in connection with the exercise of
warrants, options or other securities convertible into Capital Stock, in an
aggregate amount not to exceed $200,000 in any fiscal year of the Borrower and
(e) the Borrower may make non-cash repurchases by the Borrower of Capital Stock
deemed to occur upon exercise of stock options or warrants.

7.09 Swap Contracts. Enter into or become liable under any Swap Contracts, other
than those entered into in the ordinary course of business, not for speculative
purposes and consistent with past practice and the Derivatives Use Plan.”

 

16



--------------------------------------------------------------------------------

(DD) Section 8.01(a) of the Credit Agreement is hereby amended by (i) deleting
the words “four Business Days” appearing in clause (ii) thereof and inserting
the words “three Business Days” in lieu thereof and (ii) amending and restating
clause (iii) thereof to read as follows:

“(iii) within three Business Days after the same becomes due, any other amount
payable hereunder or under any other Loan Document; or”

(EE) Section 8.01(b) of the Credit Agreement is hereby amended by (i) adding
“Section 6.03, or” immediately prior to “Sections 7.01, 7.02, 7.03 or 7.04”
appearing in clause (ii) thereof and (ii) deleting the words “25 days” appearing
therein and inserting the words “15 days” in lieu thereof.

(FF) Section 8.01(c) of the Credit Agreement is hereby amended by deleting the
words “30 days” appearing therein and inserting the words “20 days” in lieu
thereof.

(GG) Section 8.01(d) of the Credit Agreement is hereby amended by (i) deleting
the words “30 days” appearing therein and inserting the words “15 days” in lieu
thereof and (ii) deleting the words “written notice of such incorrectness shall
have been given to the Borrower by the Administrative Agent or any Lender” and
inserting the word “made” in lieu thereof.

(HH) Section 8.01(e) of the Credit Agreement is hereby amended by (i) re-titling
the name of such section to read “Cross-Default”, (ii) moving the “(A)” after
“The Borrower or any Material Subsidiary” to before “The Borrower or any
Material Subsidiary” and (iii) amending and restating subclause (B) thereof to
read as follows:

“(B) any other event of default, however characterized, has occurred and is
continuing with respect to any other agreement or condition or covenant relating
to any such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating to any such Indebtedness having an aggregate principal
amount of more than the Threshold Amount, if the effect of such event of default
is to cause, or to permit the holder or holders of such Indebtedness or
beneficiary or beneficiaries of such Indebtedness (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, such
Indebtedness having an aggregate principal amount of more than the Threshold
Amount to be accelerated prior to its stated maturity; or”

(II) Section 8.01(f) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

“Insolvency Proceedings, Etc. The Borrower or any Material Subsidiary (i) is
dissolved, (ii) becomes insolvent or is unable to pay its debts or fails or
admits in writing its inability generally to pay its debts as they become due,
(iii) makes a general assignment, arrangement or composition with or for the
benefit of its creditors, (iv) institutes or has instituted against it a
proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any Debtor Relief Law, or a petition is presented for its winding-up or
liquidation (including, without limitation, in the case of a Material Insurance
Subsidiary, any application by its Primary Regulator for an order directing its
rehabilitation, liquidation, dissolution of its corporate existence or similar
action), and, in the case of any such proceeding or petition instituted or
presented against it, such proceeding or petition (A) results in the judgment of
insolvency or bankruptcy or the entry of an order for relief or the making of an
order for its winding-up or dissolution or (B) is not dismissed, discharged,
stayed or restrained in each case within 60 days of the institution or
presentation thereof; (v) has a resolution passed for its winding-up, official

 

17



--------------------------------------------------------------------------------

management or liquidation, (vi) seeks or becomes subject to the appointment of
an administrator, provisional liquidator, conservator, receiver, trustee,
custodian or similar official for it or for all or substantially all its assets,
(vii) has a secured party take possession of all or substantially all its assets
or has a distress, execution, attachment, sequestration or other legal process
levied or enforced against all or substantially all its assets and such secured
party maintains possession, or any such process is not dismissed, discharged,
stayed or restrained, in each case within 60 days thereafter, or (viii) causes
or is subject to any event with respect to which, under the applicable laws of
any jurisdiction, has an analogous effect to any of the events specified in
clauses (i) through (vii) (inclusive); or”

(JJ) Section 8.01(g) of the Credit Agreement is hereby amended by the following
parenthetical immediately following the word “creditor” appearing in the first
line thereof:

“(including, without limitation, (i) any shareholder of the Borrower, (ii) any
Person who has brought any action, suit, proceeding, claim or dispute against
the Borrower with respect to its 401(k) plan or (iii) any Person who has brought
any action, suit, proceeding, claim or dispute against one or more FGIC
Companies, the Borrower in its capacity as a shareholder of, or related to its
shareholdings in, FGIC Corporation or any of the officers and directors of one
or more FGIC Companies)”

(KK) Section 8.01 of the Credit Agreement is hereby amended by (i) deleting the
“.” at the end of clause (k) thereof and inserting “;” in lieu thereof and
(ii) adding the following new clauses at the end thereof which read as follows:

 

  “(l) Collateral. Any Lien purported to be created under any Security Document
shall fail or cease to be, or shall be asserted by the Borrower or any of its
Subsidiaries not to be, a valid and perfected Lien on any portion of Collateral,
with the priority required by the applicable Security Document; or

 

  (m)

Material Insurance Subsidiary. Any Material Insurance Subsidiary or its assets
becomes subject to a consent order, corrective order or similar document or
agreement issued in writing by its Primary Regulator which (i) cites or
otherwise references such Material Insurance Subsidiary’s failure to meet
minimum levels of statutory capital or surplus, (ii) prohibits such Material
Insurance Subsidiary from writing or underwriting further business or
(iii) otherwise prohibits or materially restricts any of the core business
activities of such Material Insurance Subsidiary (including but not limited to
mortgage insurance and reinsurance businesses), and which, in the case of clause
(iii), could reasonably be expected to have a Material Adverse Effect, and such
consent order, corrective order or similar document or agreement remains in
effect and is unsatisfied or uncorrected for: (i) in the case of any Material
Insurance Subsidiary organized under the laws of the United States of America,
any State thereof or the District of Columbia, more than 2 Business Days or such
longer period as may be specified, if any, in the relevant order or agreement;
(ii) in the case of any Material Insurance Subsidiary that is a Foreign
Subsidiary (other than PMI Australia), more than 7 days or such longer period as
may be specified, if any, in the relevant order or agreement; or (iii) in the
case of PMI Australia, (a) solely with respect to any consent order, corrective
order or similar document or agreement which cites or references its failure to
meet minimum levels of statutory capital or surplus, 90 days from the date of
such consent order, corrective order or similar document or agreement or
(b) with respect to any other

 

18



--------------------------------------------------------------------------------

 

consent order, corrective order or similar document or agreement, 7 days from
the date of such consent order, corrective order or similar document or
agreement or such longer period as may be specified, if any, in the relevant
order or agreement; or

 

  (n) Suspension, Disqualification or Termination of Status. PMI Insurance shall
have received a notice from Freddie Mac or Fannie Mae that it has been
(i) suspended as an approved mortgage insurer and shall have failed to cure such
suspension within 30 days of receipt of such notice or (ii) “disqualified” as an
approved mortgage insurer by Freddie Mac or “terminated” as an approved mortgage
insurer by Fannie Mae; or

 

  (o) Maintenance of Ratings. PMI Insurance shall fail to maintain a financial
strength rating of at least Baa from Moody’s and shall fail to maintain a
financial strength rating of at least BBB from S&P. For the avoidance of doubt,
it shall not be an Event of Default if PMI Insurance maintains a financial
strength rating of at least Baa from Moody’s or a financial strength rating of
at least BBB from S&P.”

(LL) Section 8.02 of the Credit Agreement is hereby amended by adding the
following new sentence at the end thereof:

“The provisions of this Section 8.02 are in addition to, and shall not supersede
or diminish, the rights and remedies of the Administrative Agent and/or the
Required Lenders with respect to the Collateral. All such rights and remedies
with respect to the Collateral shall be set forth in the applicable Security
Documents, and shall be exercisable by or at the direction of the Administrative
Agent, in its sole discretion, or at the request of the Required Lenders, as
provided in such Security Documents.”

(MM) Section 8.03 of the Credit Agreement is hereby amended by (i) adding the
words “Bank Products,” immediately before the word “principal” appearing in the
parenthetical in the second line of clause “Second” thereof, (ii) deleting the
word “and” appearing at the end of clause “Fifth” thereof and (iii) adding a new
clause “Sixth” immediately after clause “Fifth” thereof which reads as follows:

“Sixth, to the payment of any fees, indemnities or expense reimbursements then
due to any Lender or any Affiliate of any Lender relating to Bank Products; and”

(NN) Section 10.01 of the Credit Agreement is hereby amended by (i) deleting the
words “except as contemplated by Section 2.12,” appearing in clause (b) thereof,
(ii) deleting the word “or” appearing at the end of clause (e) thereof,
(iii) adding the word “or” at the end of clause (f) thereof after the “;” and
(iv) adding the following new clause (g) at the end thereof:

“(g) release all or substantially all of the Collateral except as expressly
provided in this Agreement or the other Loan Documents;”

(OO) Section 10.04 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

10.04 Attorney Costs and Expenses. The Borrower agrees (a) to pay the
Administrative Agent for all reasonable and documented out-of-pocket costs and
expenses associated with the preparation, due diligence, syndication,
administration and closing of all loan documentation, including, without
limitation, the reasonable legal fees of counsel to the Administrative Agent,
and (b) to pay the L/C Issuer for all reasonable

 

19



--------------------------------------------------------------------------------

out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder. The Borrower also agrees to pay all reasonable
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including without limitation the fees, charges and disbursements of
any counsel for the Administrative Agent, any Lender or the L/C Issuer), and
shall pay all fees and time charges for attorneys who may be employees of the
Administrative Agent, any Lender or the L/C Issuer, in connection with (i) any
amendment, modification, waiver, consent, workout, restructuring or negotiations
related to the Loan Documents, the Loans made or the Letters of Credit issued
hereunder and (ii) the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, in the case of each of clauses (i) and (ii), whether or not a
Default or Event of Default has occurred or is continuing. All amounts due under
this Section 10.04 shall be payable within ten Business Days after demand
therefor. The agreements in this Section shall survive the termination of the
Aggregate Commitment and repayment of all other Obligations.

(PP) Article X of the Credit Agreement is hereby amended by adding the following
new Sections at the end thereof:

10.21 WAIVER WITH RESPECT TO DAMAGES. THE BORROWER ACKNOWLEDGES THAT NONE OF THE
ADMINISTRATIVE AGENT, THE L/C ISSUER, THE LENDERS OR ANY AFFILIATE OF ANY LENDER
HAS ANY FIDUCIARY RELATIONSHIP WITH, OR FIDUCIARY DUTY TO, THE BORROWER ARISING
OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND THE
RELATIONSHIP BETWEEN THE ADMINISTRATIVE AGENT, THE L/C ISSUER, THE LENDERS AND
ANY AFFILIATE OF ANY LENDER, ON THE ONE HAND, AND THE BORROWER, ON THE OTHER
HAND, IN CONNECTION THEREWITH IS SOLELY THAT OF CREDITOR AND DEBTOR. TO THE
EXTENT PERMITTED BY APPLICABLE LAW, THE BORROWER SHALL NOT ASSERT, AND THE
BORROWER HEREBY WAIVES, ANY CLAIMS AGAINST THE ADMINISTRATIVE AGENT, THE L/C
ISSUER, ANY LENDER, ANY AFFILIATE OF ANY LENDER OR ANY OTHER INDEMNITEE ON ANY
THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES
(AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR
AS A RESULT OF, THIS AGREEMENT, ANY LOAN DOCUMENT, ANY AGREEMENT OR INSTRUMENT
CONTEMPLATED HEREBY OR THEREBY, THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY,
ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREOF.

10.22 Jointly Drafted. This Agreement and each of the other Loan Documents shall
be deemed to have been jointly drafted, and no provisions of it shall be
interpreted or construed for or against any party hereto because such party
purportedly prepared or requested such provision, any other provision, or this
Agreement or Loan Document as a whole.

 

20



--------------------------------------------------------------------------------

10.23 Release of Collateral. So long as no Default or Event of Default has
occurred and is continuing, at such time as (x) a Collateral Release Trigger has
occurred and (y) the Borrower has delivered to the Administrative Agent a
certificate executed by a Senior Officer of the Borrower certifying that such
Collateral Release Trigger has occurred (together with a computation in
reasonable detail evidencing such Collateral Release Trigger), (i) the
Administrative Agent shall direct the Collateral Agent pursuant to the
Collateral Agency Agreement to release the Liens granted by the Borrower in
favor of the Collateral Agent under the Shared Collateral Pledge Agreement and
(ii) the Liens, if any, granted by the Borrower in favor of the Administrative
Agent under the Bank Facility Pledge Agreement shall be automatically released
without delivery of any instrument or performance of any act by any party.”

(QQ) Schedule 2.01 to the Credit Agreement (Commitments and Pro Rata Shares) is
hereby amended in its entirety by replacing it with Schedule 2.01 (Revised)
attached hereto.

(RR) Exhibit A to the Credit Agreement (Loan Notice) is hereby amended in its
entirety by replacing it with Exhibit A (Revised) attached hereto.

(SS) Exhibit C to the Credit Agreement (Compliance Certificate) is hereby
amended in its entirety by replacing it with Exhibit C (Revised) attached
hereto.

(TT) The Credit Agreement is hereby amended by adding Exhibit F (Form of
Monitoring Report) and Schedule 1.01C (Derivatives Use Plan) attached hereto.

SECTION 2. Representations and Warranties. The Borrower represents and warrants,
as of the date hereof and as of the Amendment No. 1 Effective Date, to the
Administrative Agent, the L/C Issuer and the Lenders that:

(A) the execution, delivery and performance by the Borrower of this Amendment,
the Credit Agreement as modified by this Amendment and any other documents or
instruments delivered pursuant to Section 5 hereof (i) have been duly authorized
by all requisite corporate action on the part of the Borrower; and (ii) will not
violate (x) any provision of any statute, rule or regulation, or any
Organizational Document of the Borrower, (y) any applicable order of any court
or any rule, regulation or order of any other agency of government, or (z) any
indenture, agreement or other instrument to which Borrower is a party or by
which the Borrower or any of its property is bound, or be in conflict with,
result in a breach of, constitute (with notice or lapse of time or both) a
default under, or create any right to terminate, any such indenture, agreement,
or other instrument;

(B) upon the occurrence of the Amendment No. 1 Effective Date, this Amendment
and each other agreement delivered pursuant to Section 5 hereof will constitute
the legal, valid and binding obligation of the Borrower, enforceable in
accordance with its terms, except as the enforceability thereof may be limited
by applicable bankruptcy, insolvency, reorganization or other similar laws
affecting creditors’ rights generally and by general equitable principles
(regardless of whether the issue of enforceability is considered in a proceeding
in equity or at law);

(C)

(w) excluding consideration of Section 7.06(a) of the Credit Agreement, no
Default or Event of Default has occurred or is continuing under the Credit
Agreement prior to giving effect to this Amendment;

 

21



--------------------------------------------------------------------------------

(x) no Default or Event of Default has occurred or is continuing with respect to
Section 7.06(a) of the Credit Agreement, as of December 31, 2007, prior to
giving effect to this Amendment;

(y) to the best of the Borrower’s knowledge, after reasonable inquiry by Senior
Officers of the Borrower, at all times since December 31, 2007, no Default or
Event of Default in respect of Section 7.06(a) has occurred or is continuing
under the Credit Agreement prior to giving effect to this Amendment; and

(z) nothing has come to the attention of the Borrower to cause it to believe
that any Default or Event of Default in respect of Section 7.06(a) of the Credit
Agreement has, since December 31, 2007, occurred or is continuing prior to
giving effect to this Amendment;

(D) the Borrower has obtained all consents and waivers from any Persons
necessary for the execution, delivery and performance of this Amendment and any
other document or transaction contemplated hereby, including all consents and
waivers necessary from PMI Insurance’s Primary Regulator in connection with the
grant of the pledge by the Borrower of the Capital Stock of PMI Insurance;

(E) after giving effect to this Amendment, all representations and warranties
set forth in the Credit Agreement (except for the representations and warranties
set forth in (i) Section 5.05(b) of the Credit Agreement and (ii) Section 5.06
of the Credit Agreement to the extent that such representations and warranties
would not be required to be true and correct under Section 4.02(b) of the Credit
Agreement, as amended hereby) and the other Loan Documents are true, correct and
complete in all material respects on and as of the date hereof with the same
effect as if such representations and warranties had been made on and as of the
date hereof, unless such representation is as of a specific date, in which case,
as of such date; and

(F) the consolidated balance sheet projections and consolidated income
statements projections for the Borrower and its consolidated Subsidiaries
attached as Exhibit A (the “Initial Forecasts”) have been prepared in accordance
with GAAP consistently applied and in good faith based on assumptions that are
reasonable as of the date of the Initial Forecasts and the Amendment No. 1
Effective Date.

SECTION 3. Authorization, Acknowledgements and Agreements of the Lenders.

(A) The Lenders hereby authorize the Administrative Agent to (i) enter into each
of the Security Documents in the form consented to by the Administrative Agent
and the Required Lenders and (ii) release any Lien on any property granted to or
held by the Administrative Agent under any Loan Document (or to direct the
Collateral Agent to release any Liens granted to the Collateral Agent under the
Shared Collateral Pledge Agreement) (A) upon termination or expiration of the
Commitments and payment in full of all Obligations and the expiration or
termination of all Letters of Credit (other than Letters of Credit which have
been collateralized in a manner acceptable to the Administrative Agent), or
(B) upon the occurrence of a Collateral Release Trigger and delivery by the
Borrower to the Administrative Agent of the certificate contemplated in
Section 10.23 of the Credit Agreement and (iii) subject to Section 10.01 of the
Credit Agreement, if approved, authorized or ratified in writing by the Required
Lenders.

 

22



--------------------------------------------------------------------------------

(B) The Lenders hereby acknowledge and agree (i) to be bound by the terms and
provisions of the Security Documents in the form approved by the Administrative
Agent and the Required Lenders and (ii) that any costs, expenses, liabilities or
other obligations incurred by the Administrative Agent pursuant to, or in
connection with, the Security Documents shall be subject to reimbursement and
indemnification by the Lenders in accordance with Section 9.07 of the Credit
Agreement.

SECTION 4. Fees.

(A) Amendment Fee. The Borrower hereby agrees to pay to the Administrative
Agent, for the ratable benefit of each Lender which shall have executed and
delivered a counterpart of this Amendment to the Administrative Agent (each such
Lender, a “Consenting Lender”), by wire transfer of immediately available funds,
an irrevocable and non-refundable fee in an amount equal to 0.875% of each such
Consenting Lender’s Commitment (the “Amendment Fee”), which Amendment Fee shall
be fully earned, due and payable on the Amendment No. 1 Effective Date.

(B) Additional Fees. The Borrower hereby agrees that if at any time during any
fiscal quarter of the Borrower, beginning with the fiscal quarter ending
March 31, 2009, the Principal Debt then unpaid and outstanding exceeds 50% of
the Aggregate Commitment then in effect, the Borrower shall pay to the
Administrative Agent, for the ratable benefit of the Lenders, by wire transfer
of immediately available funds, an irrevocable and non-refundable fee in an
amount equal to the amount set forth in the chart below opposite such fiscal
quarter, which fee shall be fully earned, due and payable on the last Business
Day of such fiscal quarter:

 

Fiscal Quarter Ending

  

Fee

March 31, 2009, June 30, 2009, September 30, 2009 and December 31, 2009

  

0.50% of each Lender’s Commitment

March 31, 2010 and each fiscal quarter thereafter

  

0.75% of each Lender’s Commitment

SECTION 5. Effective Date. This Amendment shall not become effective until the
date on which all of the following conditions precedent shall have been
satisfied, or waived in writing (such date being referred to herein as the
“Amendment No. 1 Effective Date”):

(A) The Administrative Agent shall have received fully executed counterparts of
this Amendment executed by (i) the Borrower, (ii) the Administrative Agent and
(iii) the Required Lenders.

(B) The Administrative Agent and its counsel shall have received such approvals,
information, materials and documentation as the Administrative Agent or its
counsel may reasonably request, which approvals, information, materials and
documentation shall be reasonably satisfactory in form and substance to the
Administrative Agent and its counsel.

(C) The Administrative Agent, for the sole account of Banc of America Securities
LLC, shall have received, in form and substance satisfactory to the
Administrative Agent and Banc of America Securities LLC, a fully executed fee
letter, dated on or before the date hereof (the “Fee Letter”), among the
Administrative Agent, Banc of America Securities LLC and the Borrower and the
Administrative Agent shall have received payment of all fees payable thereunder.

(D) the Administrative Agent shall have received a duly completed Compliance
Certificate signed by a Responsible Officer of the Borrower, that is required to
be delivered pursuant to

 

23



--------------------------------------------------------------------------------

Section 6.02(a) of the Credit Agreement (notwithstanding the fact that the
Borrower’s Form 10-K for the 2007 fiscal year has not yet been filed), which
Compliance Certificate shall state that the Borrower’s Form 10-K for the 2007
fiscal year will be deemed to be timely filed.

(E) The Administrative Agent shall have received the Amendment Fee.

(F) All reasonable and documented fees and other charges presently due and
payable to the Administrative Agent or any Lender pursuant to any Loan Document
shall have been paid by the Borrower.

(G) All reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and each Lender in connection with the Credit Agreement,
this Amendment, any other Loan Document or the transactions contemplated by any
of the foregoing (including, without limitation, the reasonable fees and
disbursements of Kaye Scholer LLP and any other counsel to the Administrative
Agent or any Lender) shall have been paid by the Borrower.

(H) All representations and warranties contained in Section 2 of this Amendment
shall be true.

SECTION 6. Additional Agreements and Acknowledgements. The Administrative Agent
and the Lenders have requested that the Borrower deliver the Shared Collateral
Items. Each party hereto acknowledges and agrees that (a) no agreements in
principle or otherwise with respect to the Shared Collateral Items exist as of
the date hereof and that the material terms of the Shared Collateral Items
remain yet to be negotiated and agreed upon and (b) the parties to the Shared
Collateral Items owe no duty to one another to reach agreement with respect to
the Shared Collateral Items or in regard to negotiations respecting the Shared
Collateral Items; provided that, with respect to the foregoing clause (b), the
Borrower and each Consenting Lender hereby agree to negotiate in good faith, for
a period not to exceed forty-five (45) days after the Amendment No. 1 Effective
Date, to seek to reach agreement regarding the terms, provisions and conditions
of the Shared Collateral Items. The Borrower further acknowledges and agrees
that it shall not make any Borrowings or request the issuance of any Letters of
Credit (excluding renewals or extensions of existing Letters of Credit) unless
and until the Shared Collateral Delivery Date has occurred, regardless of the
reason that the Shared Collateral Delivery Date has not occurred, including but
not limited to the failure of the parties or any other participants with respect
to the Shared Collateral Items to reach agreement for any reason whatsoever
(including but not limited to actual or alleged violations of the agreement
appearing in the proviso to the first sentence of this Section 6 by the Borrower
and each Consenting Lender to negotiate in good faith) regarding the terms,
provisions, and conditions of any of the Shared Collateral Items.

SECTION 7. CONFIRMATION AND ACKNOWLEDGEMENT OF THE OBLIGATIONS; RELEASE. THE
BORROWER HEREBY (A) CONFIRMS AND ACKNOWLEDGES TO THE ADMINISTRATIVE AGENT, THE
L/C ISSUER AND THE LENDERS THAT IT IS VALIDLY AND JUSTLY INDEBTED TO THE
ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE LENDERS FOR THE PAYMENT OF ALL
OBLIGATIONS (AS DEFINED IN THE CREDIT AGREEMENT) WITHOUT OFFSET, DEFENSE, CAUSE
OF ACTION OR COUNTERCLAIM OF ANY KIND OR NATURE WHATSOEVER AND (B) REAFFIRMS AND
ADMITS THE VALIDITY AND ENFORCEABILITY OF THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS. THE BORROWER, ON ITS OWN BEHALF AND ON BEHALF OF ITS SUCCESSORS
AND ASSIGNS, HEREBY WAIVES, RELEASES AND DISCHARGES THE ADMINISTRATIVE AGENT,
THE L/C ISSUER AND THE LENDERS AND ALL OF THE AFFILIATES OF THE ADMINISTRATIVE
AGENT, THE L/C ISSUER AND THE LENDERS,

 

24



--------------------------------------------------------------------------------

AND ALL OF THE DIRECTORS, OFFICERS, EMPLOYEES, ATTORNEYS, AGENTS, SUCCESSORS AND
ASSIGNS OF THE ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE LENDERS AND SUCH
AFFILIATES, FROM ANY AND ALL CLAIMS, DEMANDS, ACTIONS OR CAUSES OF ACTION (KNOWN
AND UNKNOWN) ARISING OUT OF OR IN ANY WAY RELATING TO ANY OF THE LOAN DOCUMENTS
AND ANY DOCUMENTS, AGREEMENTS, DEALINGS OR OTHER MATTERS CONNECTED WITH ANY OF
THE LOAN DOCUMENTS, IN EACH CASE TO THE EXTENT ARISING (X) ON OR PRIOR TO THE
AMENDMENT NO. 1 EFFECTIVE DATE OR (Y) OUT OF, OR RELATING TO, ACTIONS, DEALINGS
OR MATTERS OCCURRING ON OR PRIOR TO THE AMENDMENT NO. 1 EFFECTIVE DATE.

SECTION 8. Costs and Expenses. The Borrower acknowledges and agrees that its
payment obligations set forth in Section 10.04 of the Credit Agreement include
the costs and expenses incurred by the Administrative Agent and each Lender in
connection with the preparation, execution and delivery of this Amendment, the
Security Documents and any other documentation contemplated hereby or thereby
(whether or not this Amendment becomes effective or the transactions
contemplated hereby are consummated and whether or not a Default or Event of
Default has occurred or is continuing), including, but not limited to, (i) the
reasonable fees and disbursements of Kaye Scholer LLP, counsel to the
Administrative Agent and (ii) the reasonable fees and disbursements of any other
counsel to the Administrative Agent or any Lender.

SECTION 9. Limited Waiver or Modification; Ratification of Credit Agreement.

(A) Except to the extent hereby expressly waived or modified, the Credit
Agreement remains in full force and effect and is hereby ratified and confirmed.

(B) This Amendment shall be limited precisely as written and shall not be deemed
(i) to be a consent granted pursuant to, or a waiver or modification of, any
other term or condition of the Credit Agreement or any of the instruments or
agreements referred to therein or a waiver of any Default or Event of Default
under the Credit Agreement, whether or not known to the Administrative Agent,
the L/C Issuer or the Lenders or (ii) to prejudice any right or rights which the
Administrative Agent, the L/C Issuer or the Lenders may now have or have in the
future under or in connection with any Loan Document or any of the instruments
or agreements referred to in a Loan Document. The Administrative Agent, L/C
Issuer and the Lenders hereby expressly reserve all of the Administrative
Agent’s, the L/C Issuer’s or the Lenders’ (as applicable) respective rights and
remedies under the Credit Agreement and each of the other Loan Documents, as
well as under applicable law. No failure to exercise, delay in exercising or any
singular or partial exercise, by the Administrative Agent, the L/C Issuer or any
of the Lenders of any right, power or remedy hereunder or any of the other Loan
Documents shall operate as a waiver thereof or in the case of a singular or
partial exercise of a right, power or remedy, preclude any other or further
exercise thereof of any other right, power or remedy, nor shall any of the Loan
Documents be construed as a standstill or a forbearance by any of the
Administrative Agent, the L/C Issuer or the Lenders of their rights and remedies
thereunder. All remedies of the Administrative Agent, the L/C Issuer or the
Lenders are cumulative and are not exclusive of any other remedies under any
other Loan Document or provided by applicable law. Except to the extent hereby
modified, the Credit Agreement shall continue in full force and effect in
accordance with the provisions thereof on the date hereof and the Credit
Agreement as heretofore amended or modified and as modified by this Amendment
are hereby ratified and confirmed. As used in the Credit Agreement, the terms
“Credit Agreement,” “this Agreement,” “herein,” “hereafter,” “hereto,” “hereof,”
and words of similar import, shall, unless the context otherwise requires, mean
the Credit Agreement as modified by this Amendment. Reference to the terms
“Agreement” or “Credit Agreement” appearing in the Exhibits or Schedules to the
Credit Agreement or in the other Loan Documents shall, unless the context
otherwise requires, mean the Credit Agreement as modified by this

 

25



--------------------------------------------------------------------------------

Amendment. This Amendment shall be deemed to have been jointly drafted, and no
provision of it shall be interpreted or construed for, or against, any party
hereto because such party purportedly prepared or requested such provision, any
other provision, or this Amendment as a whole.

SECTION 10. Counterparts. This Amendment may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all of which taken together shall constitute but one and the same instrument.
Delivery of an executed signature page to this Amendment by facsimile shall be
as effective as delivery of a manually executed counterpart of this Amendment.
The Administrative Agent shall promptly notify the Borrower of the occurrence of
the Amendment No. 1 Effective Date, the Shared Collateral Delivery Date and the
Additional Collateral Delivery Date.

SECTION 11. Loan Document. This Amendment is a Loan Document pursuant to the
Credit Agreement and shall (unless expressly indicated herein or therein) be
construed, administered, and applied, in accordance with all of the terms and
provisions of the Credit Agreement.

SECTION 12. Severability. Any provision of this Amendment which is invalid,
illegal or unenforceable under the applicable law of any jurisdiction, shall, as
to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without invalidating the remaining provisions
hereof, and any such invalidity, illegality or unenforceability in any
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 13. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WHICH ARE APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED WHOLLY WITHIN THE STATE OF NEW YORK.

SECTION 14. Successors and Assigns. The provisions of this Amendment shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.

SECTION 15. Headings. The headings of this Amendment are for the purposes of
reference only and shall not affect the construction of, or be taken into
consideration in interpreting, this Amendment.

[The remainder of this page intentionally left blank]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and the year first above written.

 

BORROWER: THE PMI GROUP, INC. By:   /s/ Donald P. Lofe, Jr. Name:   Donald P.
Lofe, Jr. Title:   EVP and CFO

[AMENDMENT NO. 1]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDERS: BANK OF AMERICA, N.A., as Administrative
Agent, Lender and L/C Issuer By:   /s/ Shelly K. Harper   Name:   Shelly K.
Harper   Title:   Senior Vice President

[AMENDMENT NO. 1]



--------------------------------------------------------------------------------

CITIBANK, N.A. By:   /s/ John S. Dowd Name:   John S. Dowd Title:   Managing
Director

[AMENDMENT NO. 1]



--------------------------------------------------------------------------------

SUN TRUST BANK, N.A. By:   /s/ Henry H. Hagan   Name:   Henry H. Hagan   Title:
  Managing Director

[AMENDMENT NO. 1]



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION By:   /s/ Helen F. Wessling   Name:   Helen
F. Wessling   Title:   Managing Director

[AMENDMENT NO. 1]



--------------------------------------------------------------------------------

WILLIAM STREET COMMITMENT CORPORATION (Recourse only to assets of William Street
Commitment Corporation) By:   /s/ Mark Walton   Name:   Mark Walton   Title:  
Assistant Vice President

[AMENDMENT NO. 1]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. By:   /s/ Lawrence Palumbo, Jr.   Name:   Lawrence
Palumbo, Jr.   Title:   Vice President

[AMENDMENT NO. 1]



--------------------------------------------------------------------------------

THE BANK OF NEW YORK By:   /s/ Jeffrey R. Dickson   Name:   Jeffrey R. Dickson  
Title:   Vice President

[AMENDMENT NO. 1]



--------------------------------------------------------------------------------

Exhibit A

Initial Forecast



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF LOAN NOTICE

Date:                , 20    

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Revolving Credit Agreement, dated as of
October 24, 2006 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among The PMI Group, Inc., the
Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent.

The undersigned Borrower hereby requests (select one):

¨    A Borrowing             ¨    A conversion or continuation of Loans

 

1. On                                          (a Business Day).

 

2. In the amount of $                    .

 

3. Comprised of [Base Rate Loan or Eurodollar Rate Loan].

 

4. For Eurodollar Rate Loans: with an Interest Period of      months.

If a Borrowing is requested herein, the undersigned Senior Officer hereby
certifies that the following statements are true and correct on the date hereof,
and will be true and correct on the date of receipt of the proceeds of the
applicable Borrowing requested herein (both before and after giving effect to
the applicable Borrowing):

 

  (a)

the representations and warranties of the Borrower contained in this Agreement
and in each of the other Loan Documents are true and correct in all material
respects, except (i) the representation and warranty set forth in
Section 5.05(b) of the Credit Agreement, (ii) in the case of the representation
and warranty set forth in Section 5.06 of the Credit Agreement, to the extent
such representation and warranty would not be true and correct solely as result
of any action, suit, proceeding, claim or dispute (A) brought by a shareholder
of the Borrower (in its capacity as a shareholder or as part of a class or
derivative action) against the Borrower, (B) brought against the Borrower with
respect to its 401(k) plan or (C) brought against one or more FGIC Companies,
the Borrower in its capacity as a shareholder of, or related to its
shareholdings in, FGIC Corporation or any of the officers and directors of one
or more FGIC Companies, so long as, in the case of each of clauses (A), (B) and
(C), there are no judgments or settlements against the Borrower or any of its
Subsidiaries that, individually or in the aggregate, exceed or would exceed the
Threshold Amount under Section 8.01(g) of the Credit

 

A-1



--------------------------------------------------------------------------------

 

Agreement or would constitute an Event of Default under Section 8.01(h) of the
Credit Agreement and (iii) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date;

 

  (b) no Default exists;

 

  (c) PMI Insurance is a GSE Authorized mortgage insurer;

 

  (d) the Shared Collateral Delivery Date has occurred.; and

 

  (e) attached hereto as Annex 1 are written calculations setting forth in
reasonable detail compliance with each of the financial covenants set forth in
Section 7.06 of the Credit Agreement as of the close of the most recently
completed fiscal quarter of the Borrower.

 

THE PMI GROUP, INC. By:       Name:     Title:  

 

A-2



--------------------------------------------------------------------------------

  

Annex 1 to Form of

Loan Notice

FINANCIAL COVENANT CALCULATIONS

 

I.    Section 7.06(a) – Adjusted Consolidated Net Worth       Adjusted
Consolidated Net Worth at Statement Date:    $                           Minimum
Permitted:    $ 1,505,000,000   II.    Section 7.06(b) – Maximum Risk to Ratio
of PMI Insurance      

A.     Net Risk in Force

   $                          

B.     Statutory Capital

   $                          

C.     Line II.A/Line II.B:

      Maximum permitted:      20.0 to 1.0   III.    Section 7.06(c) – Maximum
Total Debt to Total Capitalization Percentage      

A.     Total Debt

   $                          

B.     Total Capitalization

   $                          

C.     Line III. A/Line III.B (expressed as a percentage):

      Maximum Permitted:      35 %

 

A-3



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                     

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Revolving Credit Agreement, dated as of
October 24, 2006 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among The PMI Group, Inc., the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                             of the Borrower, and that, as such,
he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Borrower
ended as of the above Financial Statement Date, together with the report of an
independent certified public accountant required by such section.] [The Borrower
has filed a Form 10-K under the Exchange Act for the fiscal year of the Borrower
ended as of the above Financial Statement Date, and such Form 10-K contains the
year-end audited Financial Statements required by Section 6.01(a) of the
Agreement for the fiscal year of the Borrower ended as of the above Financial
Statement Date.]

[Use following paragraph I for fiscal quarter-end financial statements]

1. [Attached 1. [Attached hereto as Schedule 1 are the unaudited financial
statements required by Section 6.01(b) of the Agreement for the fiscal quarter
of the Borrower ended as of the above Financial Statement Date. Such financial
statements fairly present in all material respects the financial condition,
results of operations, shareholders’ equity and cash flows of the Borrower and
its Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.]
[The Borrower has filed a Form 10-Q under the Exchange Act for the fiscal
quarter of the Borrower ended as of the above Financial Statement Date required
by Section 6.01(b) of the Agreement for the fiscal quarter of the Borrower ended
as of the above Financial Statement Date.]

2. The undersigned has made, or has caused to be made under his/her supervision,
a detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by the attached financial
statements.

3. A review of the activities of the Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Borrower performed and observed all of its
Obligations under the Loan Documents, and [select one:]

[during such fiscal period, the Borrower performed and observed each covenant
and condition of the Loan Documents applicable to it.]



--------------------------------------------------------------------------------

-or-

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

4. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the above Financial Statement
Date.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                    , 20    .

 

THE PMI GROUP, INC. By:       Name:     Title:  



--------------------------------------------------------------------------------

SCHEDULE 2

to the Compliance Certificate

For the Quarter/Year ended                      (“Statement Date”)

($ in 000’s)

 

I.    Section 7.06(a) – Adjusted Consolidated Net Worth.       Adjusted
Consolidated Net Worth at Statement Date:    $                           Minimum
Permitted:    $ 1,505,000,000   II.    Section 7.06(b) – Maximum Risk to Ratio
of PMI Insurance      

A.     Net Risk in Force

   $                          

B.     Statutory Capital

   $                          

C.     Line II.A/Line II.B:

      Maximum permitted:      20.0 to 1.0   III.    Section 7.06(c) – Maximum
Total Debt to Total Capitalization Percentage.      

A.     Total Debt, as calculated on Annex 1 attached hereto.

   $                          

B.     Total Capitalization, as calculated on Annex 2 attached hereto.

   $                          

C.     Line III. A/Line III.B (expressed as a percentage):

      Maximum Permitted:      35 %